Opinion by
Willson, J.
§ 196. Certiorari; motion to dismiss must be made at return term; case stated. Appellees having recovered a judgment against appiellauts in justice’s court, the latter removed the cause by certiorari to the county court. At the return term appellees excepted generally and specially to the sufficiency of the petition for certiorari, but made no formal motion to dismiss the same. These exceptions were overruled at said term and the cause was continued. At a subsequent term appellees made a - mo*238tion to dismiss the certiorari, based upon several grounds, which motion was sustained. Held error. Conceding that appellees’ exceptions to the petition filed at the return term should be given the effect of a formal motion to dismiss, which, however, we do not hold to be the law, still said exceptions were overruled, and the correctness of that ruling is not before us for revision. It was too late at a subsequent term to move to dismiss the certiorari upon the same or upon other grounds, and the court erred in entertaining the motion. [2 W. Con. Rep. § 109.] Such a motion might perhaps have been maintained upon the ground that the county court had not jurisdiction of the case, but the record before us shows that such ground did not exist.
November 24, 1886.
Reversed and remanded.